Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                              Exhibit Page 1 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                              Exhibit Page 2 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                              Exhibit Page 3 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                              Exhibit Page 4 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                              Exhibit Page 5 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                              Exhibit Page 6 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                              Exhibit Page 7 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                              Exhibit Page 8 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                              Exhibit Page 9 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 10 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 11 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 12 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 13 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 14 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 15 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 16 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 17 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 18 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 19 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 20 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 21 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 22 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 23 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 24 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 25 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 26 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 27 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 28 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 29 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 30 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 31 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 32 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 33 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 34 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 35 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 36 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 37 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 38 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 39 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 40 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 41 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 42 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 43 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 44 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 45 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 46 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 47 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 48 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 49 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 50 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 51 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 52 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 53 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 54 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 55 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 56 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 57 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 58 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 59 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 60 of 61
Case 2:17-bk-21729-SK   Doc 74-1 Filed 07/11/19 Entered 07/11/19 09:11:33   Desc
                             Exhibit Page 61 of 61
